Citation Nr: 1104651	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  00-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include schizophrenia and bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 14, 1973 to June 27, 
1973.

A claim for service connection for a psychiatric disorder was 
denied by the RO in November 1975.  Although notified of the 
denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 1999 rating decision in which the RO declined to 
reopen the Veteran's claim for service connection for a 
psychiatric disorder.  In November 1999, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in December 1999, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in January 2000.

In March 2001, the Veteran testified during a Board hearing 
before a Veterans Law Judge in Washington, DC.  A transcript of 
that hearing is of record.

In May 2001, the Board reopened the Veteran's claim and remanded 
the claim for service connection, on the merits, to the RO for 
further action, to include additional development of the evidence 
and adjudication.  After completing the requested development, 
the RO continued to deny the claim (as reflected in March and 
April 2003 supplemental SOCs (SSOCs)) and returned the matter on 
appeal to the Board for appellate consideration.

In October 2003, the Board denied the Veteran's claim for service 
connection, on the merit.  The Veteran appealed the October 2003 
Board decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated in March 2006, the Court vacated 
the Board's decision and remanded the claim to the Board for 
further proceedings.  

In October 2006, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the RO 
continued to deny the claim (as reflected in March and April 2007 
SSOCs) and returned the matter to the Board for further 
consideration.

In November 2007, the Veteran testified during a Board hearing 
before a second Veterans Law Judge in Washington, DC.  A 
transcript of that hearing is of record.

In January 2008, the Board remanded the claim on appeal to the 
RO, via the AMC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the RO continued to deny the claim (as reflected in 
November 2008 and April 2010 SSOCs) and returned the matter to 
the Board.

In June 2010, the Veteran requested another hearing before a 
Veterans Law Judge in Washington, DC.  A July 2010 letter 
informed him that his hearing was scheduled for October 2010.  
However, in correspondence received in August 2010, the Veteran 
cancelled his hearing request.

The Board notes that, although other issues have been developed 
for appeal, pursuant to the terms of a VA Form 21-22a 
(Appointment of Individual as Claimant's Representative) executed 
by the Veteran in June 2007, the representation of the Veteran's 
private attorney is limited to the sole issue of entitlement to 
service connection for a psychiatric disorder, to include 
schizophrenia and bipolar disorder.  Accordingly, this decision 
is limited to that issue.   The other issues on appeal will be 
addressed in a separate decision.

As noted above, the Veteran has had two Board hearings during the 
course of the present appeal.  The first such hearing, held in 
March 2001, was conducted by one Veterans Law Judge, and the 
second hearing, held in November 2007, was conducted by another.  
Because the law requires that each Veterans Law Judge (Member of 
the Board) who conducts a hearing on appeal participate in the 
Board's final determination (see 38 U.S.C.A. § 7107(c) (West 
2002) and 38 C.F.R. § 20.707 (2010), this matter is being 
considered by an expanded panel of the Board.  See 38 U.S.C.A. 
§ 7102 (West 2002); 38 C.F.R. § 19.3(a) (2010).

For the reasons expressed below, the matter on appeal is again 
being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.

The evidence shows that the Veteran entered onto active duty on 
May 14, 1973.  His service treatment records reveal that he was 
referred for a psychiatric consultation in June 1973 because of 
"maladaptation" to recruit training.  It was noted that he 
possessed defective attitudes and lack of motivation for 
continued military training, and that attempts to assist, 
counsel, and motivate him had been unsuccessful.  The service 
records contain findings that he was not psychotic or 
neurotically debilitated; that psychiatric hospitalization was 
not indicated; and that his maladaptation was not the product of 
mental illness, but due to a disorder of character and behavior 
which rendered him unsuitable for service.  He was discharged 
from service effective June 27, 1973.

On January 14, 1975, the Veteran was admitted to Northeast 
Florida State Hospital.  The discharge summary, dated in March 
1975, shows that he had become unmanageable at home.  He was 
easily agitated, actively hallucinating, and quite violent with 
very inappropriate behavior and rambling speech.  The final 
diagnosis was acute schizophrenic episode (with paranoid 
features).

Hospital discharge summaries reveal that the Veteran was 
hospitalized for psychiatric treatment on several occasions 
subsequent to 1975.  He was hospitalized from March to June 1976 
with a final diagnosis of schizophrenia, hebephrenic type (with 
marked paranoid flavoring).  In May and June 1977, he was again 
hospitalized; this time the diagnosis was manic-depressive 
illness, manic type.  The Veteran was also hospitalized from 
October 1983 to February 1984 with a final diagnosis of manic 
type bipolar disorder.  More recently, the Veteran has been 
diagnosed with acquired psychiatric disorders including 
schizoaffective disorder, bipolar type, and bipolar disorder with 
psychotic features.  He has also been diagnosed with personality 
disorder.

The Veteran's claims file contains post-service medical opinions 
from two health care professionals pertaining to the likely 
etiology of his currently diagnosed acquired psychiatric 
disorder(s).  A VA psychologist, in reports dated in May 2002, 
December 2006, and April 2007, noted that the Veteran's service 
treatment records clearly reflected that he did not have a 
psychiatric disorder, but rather a disorder of character and 
behavior, during service.  The examiner opined, in effect, the 
Veteran suffered from preexisting personality traits 
characteristic of oppositional defiant disorder and passive 
aggressive personality disorder during service; that his behavior 
pattern was more likely than not rooted in his childhood and 
adolescence; that there was no objective data to relate the 
current acquired disorder (diagnosed as schizoaffective disorder, 
bipolar type) to the Veteran's period of active service; and that 
it would be "entirely speculative" to conclude that there was 
such a relationship.

A private psychiatrist, in a July 2009 report, opined, on the 
other hand, that it was more likely than not that the Veteran's 
current acquired disorder had its onset in service.  The 
psychiatrist reasoned that the symptoms that were observed during 
active service, which were used to make a diagnosis of 
personality disorder, were in retrospect the early prodromal 
signs of the psychotic disorder (diagnosed as bipolar disorder 
with psychotic features) that "took over his life after the 
service."  Citing lack of evidence of any pre-service debility, 
the private examiner took issue with the VA examiner's conclusion 
that a personality disorder could be traced back the Veteran's 
childhood and adolescence.

In October 2008, the RO received records from the Social Security 
Administration (SSA).  The records include a Form SSA-401 CH 
(Report of Childhood Disability Interview), dated in October 
1975, wherein the Veteran was quoted as saying, in pertinent 
part, "I have always been nervous and had problems relating to 
people.  It started about my last year in school."  (Emphasis 
added.)  The SSA records also include a June 1976 report wherein 
it was noted that the Veteran "cried all the time" as a child; 
that he could never get along with anyone, even as a child; and 
that, when he grew up, he constantly threw tantrums and would 
fight.

Thus far, neither of the health care professionals who have 
offered opinions with respect to the etiology of the Veteran's 
acquired psychiatric disorder(s) has considered the information 
in the SSA records pertaining to pre-service symptomatology.  The 
evidence from SSA was not of record when the VA examiner reviewed 
the claims file, and there is no indication in the report from 
private psychiatrist that the evidence from SSA was evaluated.  
Indeed, the private examiner expressly based his opinion with 
respect to in-service onset, at least in part, on a finding that 
there was "nothing in the record to support" a conclusion of 
pre-service disability.

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  

As neither the VA nor the private opinions contain any discussion 
of the SSA records pertaining to pre-service symptomatology, they 
are inadequate for purposes of adjudication, and a new 
examination and medical opinion-based on full review of the 
record and supported by stated rationale-is needed to fairly 
resolve the Veteran's service connection claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
psychiatric examination, by a psychiatrist or psychologist, at a 
VA medical facility.  The Veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, shall 
result in denial of the reopened claim for service connection for 
a psychiatric disorder.  See 38 C.F.R. § 3.655(b) (2010).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent medical 
facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should obtain and 
associate with the claims file all outstanding pertinent records.  

In an April 2010 SSOC, the RO indicated that, in addition to 
records contained in the Veteran's claims file, it also reviewed 
and considered "virtual" VA records.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain and associate with the claims file all outstanding records 
of VA evaluation and/or treatment of the Veteran's psychiatric 
disorder(s), to include paper copies of any "virtual" records 
the RO has considered.  The RO should follow the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

The RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should specifically request that 
the Veteran provide authorization for it to obtain any 
outstanding private medical records, including updated records of 
treatment from Reginald L. Sykes, M.D., referenced by the Veteran 
in March 2009.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  As indicated, the RO's adjudication of this claim must 
include consideration of all pertinent evidence added to the 
claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the 
appropriate VA facility(ies) all 
outstanding records of mental health 
evaluation and/or treatment of the 
Veteran, to include paper copies of any 
"virtual" records the RO has considered.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the Veteran 
and his attorney a letter requesting that 
the Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  The RO should 
specifically request that the Veteran 
provide authorization for it to obtain 
any outstanding private medical 
records, including updated records of 
treatment from Reginald L. Sykes, 
M.D., as referenced by the Veteran in 
March 2009.

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified-to include records of 
private treatment for psychiatric 
disability-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records/responses received 
are associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA psychiatric examination, by a 
psychiatrist or psychologist, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of 
this REMAND, must be made available to 
the individual designated to examine 
the Veteran, and the report of the 
examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies-to include 
psychological testing, if deemed 
necessary-should be accomplished (with 
all results made available to the 
requesting individual prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify the 
Veteran's current psychiatric 
disabilities.  Then, with respect to each 
such diagnosed disability, the physician 
should provide an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that any such disability is 
the result of disease or injury incurred 
or aggravated during service.  

In rendering the requested opinion, the 
examiner should specifically address, with 
respect to each diagnosed disability (a) 
whether the disability clearly and 
unmistakably preexisted service; and, if 
so (b) whether the disability was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) 
whether the disability is otherwise 
medically related to the Veteran's 
service, to include whether symptoms 
manifested during service were prodromal 
symptoms of a later diagnosed psychosis.

The examiner should specifically consider 
the in- and post-service treatment 
records, together with all the other 
evidence of record, including a Form SSA-
401 CH (Report of Childhood Disability 
Interview), dated in October 1975, wherein 
the Veteran was quoted as stating that he 
had always been nervous and had problems 
relating to people, and that it "started 
about my last year in school," and a June 
1976 SSA report wherein it was noted that 
the Veteran cried all the time as a child; 
that he could never get along with anyone, 
even as a child; and that, when he grew 
up, he constantly threw tantrums and would 
fight.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the claim, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim for service connection, on the 
merits, in light of all evidence (to 
particularly include all that added to the 
claims file since the RO's last 
adjudication of the claim) and legal 
authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



			
	THOMAS J. DANNAHER	CHERYL L. MASON
              Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals	  Board of Veterans' Appeals


		
	JACQUELINE E. MONROE
                                                    Veterans Law 
Judge
  Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

